significant index number department of the treasury tax_exempt_and_government_entities_division mtncn ecu jan tep ra a2 re taxpayer dear’ this letter constitutes notice that approval has been granted for your request for a year automatic_extension for amortizing the unfunded liabilities described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa the extension of the amortization periods of the unfunded liabilities of the pian has been granted in accordance with sec_431 of the code this extension is effective for the plan_year beginning date and applies to the eligible amortization charge bases identified in your application submission established as of that date sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information including a certification from the plan’s actuary that i absent the extension under subparagraph d a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph d a has been provided we have sent a copy of this letter to the ‘and to the - _ and to your authorized representative pursuant to a power_of_attorney form on file with this office this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions regarding this matter please contact i sincerely david m ziegler manager employee_plans actuarial group
